IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50040
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALEX VOGEL,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-00-CR-203-19
                        --------------------
                            June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Alex Vogel appeals his guilty-plea convictions and sentences

for conspiracy to possess cocaine and cocaine base with intent to

distribute and possession of cocaine with intent to distribute.

As an initial matter, Vogel requests reconsideration of the

February 7, 2002, order denying him leave to proceed pro se on

appeal.   As Vogel’s motion was filed after his counsel filed the

appellate brief, the motion was properly denied as untimely.     See

United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

Vogel’s request for reconsideration is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50040
                               -2-

     Vogel alternatively moves to supplement counsel’s appellate

brief with his pro se appellate brief.   This motion is DENIED.

See Myers v. Johnson, 76 F.3d 1330, 1335 (5th Cir. 1996).

     Vogel contends that 21 U.S.C. § 841 is unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).   As Vogel

concedes, his argument is foreclosed by circuit precedent, but he

raises the issue to preserve it for Supreme Court review.   See

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000),

cert. denied, 532 U.S. 1045 (2001).   The judgment of the district

court is AFFIRMED.

     AFFIRMED; MOTIONS DENIED.